—Determination of respondent New York State Liquor Authority dated April 5, 1994, suspending petitioner’s on-premises liquor license for 40 days (30 forthwith, 10 days deferred) and imposing $1,000 bond forfeiture, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Stanley Parness, J.], entered July 27, 1994) is dismissed, without costs.
Substantial evidence supports respondent’s finding that petitioner sold an alcoholic beverage to an underage undercover police cadet without asking for identification in violation of Alcoholic Beverage Control Law § 65 (1). The officer’s description of the bartender who served the beverage raised an issue of credibility to be determined by the finder of fact (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). We have considered petitioner’s other arguments, including that the penalty is excessive, and find them to be without merit. Concur—Ellerin, J. P., Rubin, Kupferman, Williams and Mazzarelli, JJ.